Citation Nr: 1430861	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  05-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected compression fracture of L-1.

2.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine secondary to service-connected compression fracture of L-1.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected compression fracture of L-1.

4.  Entitlement to an initial compensable disability rating for compression fracture of L-1.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to June 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2006, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claim file.

In July 2006 and April 2008, the Board remanded the case for further development.  
In June 2009, the Board denied entitlement to an initial compensable disability rating for compression fracture of L-1, and denied entitlement to service connection for both diabetes mellitus and hypertension.

In April 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand these three issues to the Board.

In August 2010, the Board remanded the case for further evidentiary development.

In April 2014, an independent medical opinion (IME) was obtained.  A copy of the IME was sent to the Veteran in May 2014.  

When evidence of unemployability is submitted during the course of an appeal for an increased rating, then a claim for a TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2011 statement, the Veteran reported that he has not been able to work since 2000 due to back pain.  Thus, a claim for a TDIU is raised by the evidence of record, and is currently before the Board on appeal as part of his current increased rating claim.

The issues have been characterized to comport with the evidence of record.  

The claims of service connection for a chronic disability manifested by diabetes mellitus and hypertension, along with the increased rating claim for L-1 compression fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc and joint disease of the lumbar spine was caused by service-connected compression fracture of L-1.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for lumbar spine degenerative disc disease and degenerative joint disease, to include as secondary to service-connected compression fracture of L-1 as a result of a motor vehicle accident during service.  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  

The April 2014 IME states that the Veteran's compression fracture of L-1 during service may have hastened the development of degenerative disc and joint disease of the lumbar spine.  Because x-ray imaging of the spine typically reveals bony pathology far more readily than soft-tissue injury, the IME reflects that it is very possible that soft tissue injuries of the lumbar spine, including intervertebral discs, were also incurred as a result of the motor vehicle accident during service in 1960.  The IME states that the L-1 compression fracture shown on x-ray examination during service may have been only the 'tip of the iceberg' regarding the full extent of spine injuries to the lumbar discs and other soft tissues sustained as a result of the motor vehicle accident.  The IME concludes that it is at least as likely as not that the compression fracture of L-1 caused or aggravated the current degenerative disc and joint disease of the lumbar spine.  

In reaching a determination, the Board has accorded very significant probative value to the IME.  The opinion is thorough and remarkably detailed, and consistent with private opinions in 2005 and 2008, as well as some of the VA opinions issued.  

The evidence is in at least equipoise, and resolving doubt in the Veteran's favor, service connection for degenerative disc and joint disease of the lumbar spine secondary to service-connected compression fracture at L-1 is warranted.  



ORDER

Service connection for degenerative disc and joint disease of the lumbar spine is granted.  


REMAND

The Veteran seeks service connection for diabetes mellitus and hypertension, to include as secondary to his service-connected lumbar spine disability, and seeks an initial compensable evaluation for the service-connected compression fracture of  L - 1 .  

The evidence is inadequate for a determination as to the service connection issues, particularly in view of the Board's finding that service connection for degenerative disc and joint disease of the lumbar spine secondary to the service-connected compression fracture of L-1 is warranted.  The Veteran is to be afforded a new VA examination with respect to service connection for diabetes mellitus and hypertension.  

The Veteran has indicated that his back disability has as worsened since the most recent VA examination.  As such VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of the back disability.  

In addition, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased rating claim and the claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus  is related to his active service, or is caused by or aggravated by the service-connected compression fracture at L-1 and degenerative disc and joint disease of the lumbar spine.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to his active service, or is caused by or aggravated by the service-connected compression fracture at L-1 and degenerative disc and joint disease of the lumbar spine.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner is to provide an opinion regarding the nature and severity of the back symptoms due to the L-1 compression fracture and degenerative disc and joint disease of the lumbar spine.  

The examiner must identify all symptoms attributable to the Veteran's L-1 compression fracture and degenerative disc and joint disease of the lumbar spine and report the range of motion measurements for the lumbar spine in degrees.  

The examiner must indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the lumbar spine; to the extent possible, the examiner must express such functional loss in terms of additional degrees of limited motion.

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


